Case 1:08-cr-00240-BMC Document 2072-1 Filed 06/06/19 Page 1 of 4 PageID #: 20751




  SLR:LDM
  F.# 2008R00530

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
   – – – – – – – – – – – – – – – – –X

   UNITED STATES OF AMERICA                           FINAL ORDER OF FORFEITURE
                                                      AS TO SUBSTITUTE ASSETS
          - against -
                                                      08-CR-240 (S-6)(BMC)
   DINO SARACINO,

                            Defendant.

   – – – – – – – – – – – – – – – – –X

                 WHEREAS, on or about May 9, 2012, DINO SARACINO (the “defendant”),

  was convicted after a jury trial of the offenses charged in Counts One, Five, Six, Seven and

  Eight of the above-captioned Superseding Indictment charging violations of 18 U.S.C.

  §§ 1962(d), 892(a), 1512(b)(1), 1512(b)(2)(A) and 1512(c)(2), respectively;

                 WHEREAS, on or about April 28, 2014, the defendant was sentenced and

  ordered to forfeit the amount of six hundred sixty-two thousand dollars and zero cents

  ($662,000.00) (the “Forfeiture Money Judgment”), which amount the United States

  established to be proceeds of the defendant’s offenses as property: (a) the defendant acquired

  and/or maintained an interest in, in violation of 18 U.S.C. § 1962; (b) the defendant has in

  interest in, security of, claims against, or property and contractual rights that afford a source

  of influence over the enterprise that the defendant established, operated, controlled,

  conducted or participated in the conduct of, in violation of 18 U.S.C. § 1962; (c) the

  defendant derived from, or constituted, proceed obtained directly or indirectly, from

  racketeering activity or unlawful debt collection in violation of 18 U.S.C. § 1962; (d)
Case 1:08-cr-00240-BMC Document 2072-1 Filed 06/06/19 Page 2 of 4 PageID #: 20752




  substitute assets, pursuant to 18 U.S.C. § 1963(m); (e) property, real or personal, that

  constitutes or is derived from proceeds traceable to the defendant’s violation of 18 U.S.C.

  § 982; and/or (f) substitute assets, pursuant to 21 U.S.C. § 853(p);

                 WHEREAS, the Court imposed the Forfeiture Money Judgment against the

  defendant and his co-defendant, THOMAS GIOELI (the “co-defendant”), and any other

  defendant against whom a Forfeiture Money Judgment is entered for the same property that

  was the subject of the Order of Forfeiture;

                 WHEREAS, no portion of the Forfeiture Money Judgment has, to date, been

  satisfied by the defendant or his co-defendants;

                 WHEREAS, on or about January 4, 2019, the Court entered a Preliminary

  Order of Forfeiture as to Substitute Assets (“Substitute Assets POF”), forfeiting all right, title

  and interest in: (a) one (1) Frank Muller watch; and (b) a white gold key chain, which were

  seized on or about June 23, 2008 by law enforcement (collectively hereinafter, the “Seized

  Property”) (Docket no. 2070);

                 WHEREAS, on January 8, 2019, this Court denied the defendant’s motion for

  return of property (Docket no. 2069);

                 WHEREAS, legal notice of the forfeiture of the Seized Property was published

  in this district on the official government website, www.forfeiture.gov, for thirty (30)

  consecutive days beginning on March 21, 2019 through and including April 19, 2019

  (Docket no. 2071); and

                 WHEREAS, no third party has filed with the Court any petition or claim in

  connection with the Seized Property and the time to do so under 21 U.S.C. § 853(n)(2) has

  expired.
  United States v. Dino Saracino, 08-CR-240 (S-6)(BMC)
  Final Order of Forfeiture as to Substitute Assets                                          Page 2
Case 1:08-cr-00240-BMC Document 2072-1 Filed 06/06/19 Page 3 of 4 PageID #: 20753




                NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND

  DECREED, that pursuant to 18 U.S.C. § 1963(m) and 21 U.S.C. § 853(p), and the Substitute

  Assets POF, all right, title and interest in the Substitute Assets are hereby condemned,

  forfeited, and vested in the United States of America and shall be applied towards the

  outstanding balance owed on the Forfeiture Money Judgment.

                IT IS FURTHER ORDERED that the United States Marshals Service and/or

  the Federal Bureau of Investigation, or its duly authorized agents and/or contractors be, and

  hereby, are directed to dispose of the Substitute Assets in accordance with all applicable laws

  and regulations.

                IT IS FURTHER ORDERED, that the sum of one thousand three hundred one

  dollars and zero cents ($1,301.00) (the “Seized Cash”) shall be applied towards the

  defendant’s outstanding restitution balance as was ordered against him by this Court during

  his sentencing.

                IT IS FURTHER ORDERED that the United States District Court for the

  Eastern District of New York shall retain jurisdiction over this action for the purpose of

  enforcing the Substitute Assets POF and this Final Order of Forfeiture as to the Substitute

  Assets (“Substitute Assets FOF”) and any supplemental orders of forfeiture as may be

  necessary.

                IT IS FURTHER ORDERED that the Clerk of the Court shall enter final

  judgment of forfeiture to the United States in accordance with the terms of this Substitute

  Assets FOF and the Substitute Assets POF.




  United States v. Dino Saracino, 08-CR-240 (S-6)(BMC)
  Final Order of Forfeiture as to Substitute Assets                                          Page 3
Case 1:08-cr-00240-BMC Document 2072-1 Filed 06/06/19 Page 4 of 4 PageID #: 20754




                IT IS FURTHER ORDERED THAT the Clerk of the Court is directed to send,

  by inter-office mail, three (3) certified copies of this executed Substitute Assets FOF to the,

  United States Attorney’s Office, Eastern District of New York, Attn: Maritza Arroyo, FSA

  Supervisor, 271-A Cadman Plaza East, Brooklyn, New York 11201.

  Dated: Brooklyn, New York
         __________________, 2019

                                                  SO ORDERED:

                                                  ____________________________________
                                                  HONORABLE BRIAN M. COGAN
                                                  UNITED STATES DISTRICT JUDGE
                                                  EASTERN DISTRICT OF NEW YORK




  United States v. Dino Saracino, 08-CR-240 (S-6)(BMC)
  Final Order of Forfeiture as to Substitute Assets                                         Page 4
